PER curiam:
i — H
El 6 de septiembre de 1994 Robles Asphalt (en adelante la proponente) solicitó a la Oficina de Permisos del Muni-cipio de Ponce (en adelante el Municipio) la aprobación de una solicitud de desarrollo preliminar para urbanizar se-senta y ocho (68) solares. Los solares aludidos serían segre-gados de varios predios localizados en el barrio Coto Laurel, perteneciente a dicho Municipio. El 2 de agosto de 1995 la solicitud referida fue denegada.
La proponente solicitó una reconsideración el 7 de agosto de 1995. Como parte de dicha solicitud, la propo-nente pidió también que se le concediera una variación de cabida. El Municipio denegó esta reconsideración el 29 de diciembre de 1995. El 16 de enero de 1997 el Municipio enmendó su resolución de 29 de diciembre de 1995 a los únicos efectos de notificarle a la proponente que podía ape-lar esta decisión ante el Tribunal de Circuito de Apelaciones. (1)
*652En lugar de acudir ante dicho foro judicial, el 29 de enero de 1997 la proponente envió una comunicación al Municipio, mediante la cual le solicitó que se dejara sin efecto su determinación de denegar la solicitud de desarro-llo preliminar. Adujo la proponente que a pesar de que ha-bía sido ella quien presentó dicha solicitud ante el Munici-pio, éste carecía de jurisdicción para aprobarla o denegarla, y que la autoridad para ello pertenecía a la Junta de Planificación de Puerto Rico, a la cual pidió inter-vención en este asunto mediante dicha comunicación.
Asombrosamente, sin notificar al Municipio, sin cele-brar vista adjudicativa al respecto y careciendo incluso de una solicitud propia debidamente fundamentada, la Junta de Planificación de Puerto Rico acogió el planteamiento de la proponente en cuanto a que la resolución del Municipio fue dictada sin jurisdicción. Así, el 20 de febrero de 1997 la Junta de Planificación de Puerto Rico emitió una resolu-ción para “anular” la decisión de la Oficina de Permisos del Municipio. Decretó que el desarrollo propuesto no estaba dentro de las variaciones de cabida delegadas al Municipio en el convenio de transferencias de competencias entre el gobierno central del Estado Libre Asociado de Puerto Rico y el Municipio.(2) De esta determinación, el Municipio soli-citó su reconsideración, la cual fue denegada mediante una resolución el 13 de mayo de 1997.
Así las cosas, el Municipio acudió en apelación ante el Tribunal de Circuito de Apelaciones. El 11 de septiembre de 1997 el Tribunal de Circuito de Apelaciones emitió una sentencia mediante la cual confirmó el dictamen de la *653agencia apelada. El 6 de noviembre de 1997 dicho foro de-negó la reconsideración. Admitió en la resolución corres-pondiente que, a pesar de que la Junta de Planificación había incurrido en unas deficiencias procesales al hacer su dictamen, éstas habían sido subsanadas por la oportuni-dad que el Municipio tuvo de litigar su caso ante dicho tribunal apelativo.
Oportunamente, el Municipio presentó una solicitud de certiorari ante nos. Hizo los señalamientos de error si-guientes:
1. Erró el Honorable Tribunal de Circuito de Apelaciones al confirmar la resolución de la Junta de Planificación que anula la decisión de la Oficina de Permisos del Municipio de Ponce bajo el fundamento [de] que la jurisdicción para considerar la solicitud de autos corresponde a la Junta de Planificación.
2. Erró el Honorable Tribunal de Circuito de Apelaciones al concluir que los procedimientos al nivel de dicho tribunal sub-sanan la infracción a la Ley de Procedimiento Administrativo Uniforme, a los reglamentos de adjudicación de la Junta de Planificación y al debido procedimiento de ley.
El 27 de febrero de 1998 le concedimos un término a la parte recurrida para mostrar causa por la cual no debía-mos expedir el auto solicitado y revocar al Tribunal de Cir-cuito de Apelaciones y a la Junta de Planificación de Puerto Rico, por razón del segundo error señalado en la petición de certiorari. Habiendo comparecido la parte recu-rrida, estamos en posición de resolver según lo intimado.
M HH
Debemos examinar si la Junta de Planificación de Puerto Rico cumplió con el debido proceso de ley al emitir la decisión en cuestión. En esencia, el recurrente plantea que al no notificársele ni dársele la oportunidad para opo-nerse a la petición presentada por la proponente, la Junta de Planificación emitió la resolución en cuestión sin haber seguido los requisitos del debido proceso de ley y de la Ley *654de Procedimiento Administrativo Uniforme del Estado Li-bre Asociado de Puerto Rico (en adelante la Ley de Proce-dimiento Administrativo Uniforme). El error señalado fue cometido. Veamos.
A. La Ley de Municipios Autónomos
 La Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991 (en adelante la Ley de Municipios Autónomos), Ley Núm. 81 de 30 de agosto de 1991, según enmendada, 21 L.P.R.A. see. 4001 et seq., pro-vee para que, entre otras cosas, los municipios puedan asu-mir algunas de las facultades tradicionalmente pertene-cientes a la Junta de Planificación de Puerto Rico y a la Administración de Reglamentos y Permisos. 21 L.P.R.A. see. 4602.
En el caso de autos, existe una controversia seria entre el Municipio y la Junta de Planificación de Puerto Rico con respecto a si el asunto en cuestión es o no uno de los que le fue delegado al Municipio por el gobierno central del Es-tado Libre Asociado de Puerto Rico. El Municipio sostiene que la solicitud de desarrollo de la proponente está com-prendida dentro de las competencias transferidas a éste por la Junta de Planificación de Puerto Rico. La Junta de Planificación de Puerto Rico, por su parte, sostiene que dicha solicitud abarca asuntos que no fueron transferidos al Municipio.
La propia Ley de Municipios Autónomos provee para controversias como la del caso de autos. El Art. 13.016 de dicha ley, 21 L.P.R.A. see. 4614, dispone que la Junta de Planificación de Puerto Rico tiene jurisdicción para anular determinaciones de los municipios autónomos que hayan sido tomadas fuera del ámbito de las facultades que el gobierno central les transfirió. En lo pertinente, dicho artículo dispone:
El municipio no tendrá facultad para tomar decisión o acción *655alguna sobre los casos cuya facultad de evaluación se haya mantenido en las agencias públicas, aunque el caso haya sido radicado en un municipio. Si el municipio toma alguna decisión o acción en dichos casos la Junta de Planificación, mediante resolución fundamentada, podrá anular la misma, en cuyo caso el municipio podrá recurrir al Tribunal Superior [ahora el Tribunal de Circuito de Apelaciones] a impugnar la misma te-niendo el peso de demostrar que el asunto está enmarcado den-tro de sus facultades conforme al convenio y a la ley. (Enfasis suplido.)
Dicho artículo también especifica que si la Junta de Pla-nificación de Puerto Rico se propone ejercer su jurisdicción para anular alguna determinación municipal, la agencia está obligada a regirse por lo dispuesto en la Ley de Proce-dimiento Administrativo Uniforme:
Estas acciones, dentro del marco legal del estatuto aplicable, se harán de acuerdo a las disposiciones de las sees. 2101 et seq. del Título 3, conocidas como “Ley de Procedimiento Administra-tivo Uniforme del Estado Libre Asociado de Puerto Rico”. (En-fasis suplido.) 21 L.P.R.A. see. 4614.
En vista de lo anterior, debemos analizar si la Junta de Planificación de Puerto Rico tomó la decisión en cuestión, conforme a lo dispuesto en la Ley de Procedimiento Admi-nistrativo Uniforme.
B. La Ley de Procedimiento Administrativo Uniforme
La Ley de Procedimiento Administrativo Uniforme exige que en los procedimientos adjudicativos toda agencia cumpla con determinados requisitos que tienen su origen en conocidos principios del debido proceso de ley. La Sec. 3.1 de esta ley, 3 L.P.R.A. see. 2151, en lo pertinente, dispone:
En todo procedimiento adjudicativo formal ante una agencia se salvaguardarán los siguientes derechos:
(a) Derecho a notificación oportuna de los cargos o querellas o reclamos en contra de una parte.
(b) Derecho a presentar evidencia.
(c) Derecho a una adjudicación imparcial.
*656(d) Derecho a que la decisión sea basada en el expediente.
En el caso de autos, la Junta de Planificación de Puerto Rico claramente incumplió con varios de estos requisitos. No se notificó al Municipio de que se estaba dilucidando anular una determinación suya. Además, la resolución de la Junta de Planificación de Puerto Rico fue tomada sin celebrar la vista correspondiente y sin que el Municipio tu-viese la oportunidad de ser oído y de presentar evidencia. Más aún, la resolución recurrida no está de modo alguno fundamentada, como lo requiere la citada disposición de la Ley de Municipios Autónomos, ni se apoya en expediente administrativo alguno. Lo único que la agencia tuvo ante sí para hacer la decisión en cuestión fue la comunicación de la proponente al propio Municipio, mediante la cual ésta le solicitaba que dejase sin efecto su determinación adversa sobre el particular.
Ante el incumplimiento de la Junta de Planificación de Puerto Rico con las disposiciones referidas de la Ley de Procedimiento Administrativo Uniforme y de la Ley de Municipios Autónomos que incorporan unas nociones bási-cas del debido proceso de ley, es claro en Derecho que el dictamen de ésta impugnado ante nos no puede prevalecer. Erró el foro apelativo al confirmar dicho dictamen.
Debe destacarse que el hecho de que el Municipio hubiese tenido la oportunidad de oponerse al dictamen de la Junta de Planificación de Puerto Rico en su recurso ante el Tribunal de Circuito de Apelaciones de modo alguno puede convalidar a posteriori la resolución recurrida. Después de todo, el propósito de darle la oportunidad de ser oído ante la Junta de Planificación de Puerto Rico es que ésta pueda ponderar lo planteado por dicha parte antes de emitir su decisión. La razón que ofrece el foro apelativo sobre la “economía procesal” de ningún modo puede prevalecer frente a los crasos defectos procesales incurridos por *657la Junta de Planificación de Puerto Rico. Resolver de otro modo sería equivalente a darle carta blanca a los organis-mos administrativos para que no tengan que cumplir con las leyes que los rigen, y daría lugar a que se multipliquen los casos de revisión judicial de las decisiones de dichos organismos. Ambos son resultados insólitos que no tienen justificación o razón de ser alguna, y que este Foro no puede tolerar. Debe considerarse, además, que los requisi-tos procesales aludidos son un medio de asegurar que el organismo administrativo tendrá ante sí todos los elemen-tos de juicio necesarios para poder emitir una decisión adecuada. Obviar tales requisitos, pues, atenta contra la integridad misma del proceso decisional administrativo.
Por los fundamentos expuestos, se dictará sentencia para revocar la del Tribunal de Circuito de Apelaciones y la resolución en cuestión de la Junta de Planificación de Puerto Rico.
Los Jueces Asociados Señores Hernández Denton y Corrada Del Río concurrieron sin opinión escrita. El Juez Asociado Señor Rebollo López disintió por razón de que la decisión emitida no resuelve el planteamiento central e im-portante de quién, efectivamente, tenía jurisdicción, plan-teamiento que puede y debe ser resuelto por el Tribunal.

 En la Resolución de 29 de diciembre de 1995, el Municipio de Ponce errónea-mente indicó que se podría apelar de dicha resolución ante la Junta de Apelaciones sobre Construcciones y Lotiñcaciones. Acorde con ello, la proponente acudió ante *652dicho organismo —el cual carecía de jurisdicción'— el 23 de enero de 1996. Luego, la proponente desistió de esta acción. Por medio de la resolución enmendada de 16 de enero de 1997, el Municipio de Ponce indicó que se podría apelar ante el Tribunal de Circuito de Apelaciones.


 Este convenio fue celebrado entre la Junta de Planificación de Puerto Rico y el Municipio Autónomo de Ponce el 25 de noviembre de 1992, al amparo de la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991, Ley Núm. 81 de 30 de agosto de 1991 (21 L.P.R.A. see. 4001 et seq.). Transfiere ciertas faculta-des de la Junta de Planificación de Puerto Rico y de la Administración de Reglamen-tos y Permisos (A.R.Pe.) a este municipio.